SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

242
CA 13-01666
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


PAMELA J. QUILTY, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

DANIELLE J. CORMIER, DEFENDANT-RESPONDENT.


LAW OFFICE OF WILLIAM MATTAR, P.C., WILLIAMSVILLE (APRIL J. ORLOWSKI
OF COUNSEL), FOR PLAINTIFF-APPELLANT.

BARTH SULLIVAN BEHR, BUFFALO (JAMES A. DAVIS OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered December 7, 2012. The order granted
defendant’s motion to compel plaintiff to provide unrestricted medical
record authorizations.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this personal injury action
seeking damages for injuries she allegedly sustained in a motor
vehicle accident. Contrary to plaintiff’s contention, Supreme Court
properly granted defendant’s motion to compel plaintiff to provide
unrestricted medical record authorizations inasmuch as she failed to
comply with a stipulated order directing her to do so by a certain
date. Notably, plaintiff does not contest the validity of that
stipulated order. “[U]nless public policy is affronted, parties to a
civil dispute are free to chart their own litigation course . . . They
‘may fashion the basis upon which a particular controversy will be
resolved . . . and in doing so ‘[t]hey may stipulate away . . .
rights’ ” (Mitchell v New York Hosp., 61 NY2d 208, 214; see generally
Hann v Black, 96 AD3d 1503, 1504). We nevertheless note that, at oral
argument, defendant’s counsel agreed that the records may first be
submitted to the court for an in camera review to determine their
relevancy.




Entered:    March 21, 2014                      Frances E. Cafarell
                                                Clerk of the Court